DETAILED ACTION
Responsive to the Applicant reply filed on 01/26/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020, 12/07/2020 and 02/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 01/26/2021 has been entered. Claims 1, 4, 6-8, 14, 17 and 19-20 have been amended. Claims 1-20 remain pending in the application.
Applicant’s amendments to claims 1 has overcome the 35 USC § 101 rejection previously set forth in the Non-Final Office Action mailed on 10/19/2020. Therefore the 35 USC § 101 rejection previously set forth in the Non-Final Office Action is withdrawn.
Response to Arguments
Applicant’s arguments, see amended claim 1, 14, 20 and Remarks, Pages 8-13, regarding the newly added limitation “identify one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application” filed 01/26/2021, with respect to rejection(s) of claim(s) 1, 14 and 20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the 35 USC § 102 rejection made for independent claims 1, 14 and 20  as well as 35 USC § 103 rejection made for all respective 
For the reasons stated above, Examiner respectively disagrees with the Applicant’s argument and asserts that the application is not in condition for allowance. Examiner assert that claims 1, 14 and 20 are rejected for the reason stated above in conjunction with new reasons stated below regarding the new ground(s) of the rejection.
Conclusion: The combination of Wu et al. (US 20200137064 A1) and Hockey et al. (US 20190318122 A1) discloses the aforementioned limitations of independent claims 1, 14 and 20, rendering the claim limitations obvious before the effective date of the claimed invention. Please refer to the detailed rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "in response to the request from the application" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the sole purpose of prior art analysis, examiner has interpreted the limitation to recite as follows “in response to a request from the application” (Emphasis added).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-8, 10, 12, 13-16 and 18-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/397765 
Co-pending App-271
1, 14 and 20
A computing system comprising: one or more processors; and one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:

receive a request from an entity for using data stored in a data storage that is associated with an owner of a first decentralized identifier (DID) as one or more input(s) of an application associated with the entity to generate one or more result(s); 
identify one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application;

based on the identified one or more characteristics, determine a scope of permission to access the requested data that is to be granted to the entity; 



grant the scope of permission to the entity to use the data stored in the storage as the one or more input(s) of the application associated with the entity; and







receive the one or more result(s) from the application.


1. A computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to: 
receive a request for using data stored in a data storage that is associated with an owner of a first decentralized identifier (DID) as one or more input(s) of an application associated with an entity to generate one or more result(s); 
identify one or more characteristics of the application associated with the entity; 




based on the identified one or more characteristics, determine a scope of permission to access the requested data that is to be used by the application; and 

grant the scope of permission to a container where the application is stored or is stored or is be stored, the container being isolated from both the entity and the data storage of the owner of the first DID, container being configured to execute the application to generate on or more result based on 



2
receive the one or more result(s) from the container.
2 and 15
The computing system of claim 1, wherein the entity is associated with a second DID that is different than the first DID, and wherein the identifying one or more characteristics of the application includes identifying the second DID of the entity
3

The computing system of claim 1, wherein the entity is associated with a second DID that is different than the first DID, and wherein the identifying one or more characteristics of the application includes identifying the second DID of the entity.
3 and 16
The computing system of claim 1, wherein the application associated with the entity is associated with a third DID, and wherein the identifying characteristics of the application includes identifying the third DID of the application.
4
The computing system of claim 1, wherein the application is associated with a third DID that is different than the first DID, and wherein the identifying characteristics of the application includes identifying the third DID of the application.
5 and 18
The computing system of claim 1, wherein the computing system is further caused to: in response to the request from the application, generate a notification to the owner of the first DID that the request has been received.  
6
The computing system of claim 1, wherein the computing system is further caused to: in response to the request from the application, generate a notification to the owner of the first DID that the request has been received.  
6 and 19
The computing system of claim 5, wherein the notification includes a recommended scope of permission.
7
The computing system of claim 6, wherein the user notification includes a recommended scope of permission.
7
The computing system of claim 6, wherein the computing system is further caused to: receive an indication from the owner of the first DID that accepts the recommended scope of permission or that denies the recommended scope of permission.
8
The computing system of claim 7, wherein the computing system is further caused to: receive an indication from the owner of the first DID that accepts the recommended scope of permission or that denies the recommended scope of permission.
8
The computing system of claim l5]l6, wherein the computing system is further caused to: receive an indication from the owner of the first DID that modifies the recommended scope of permission to a different scope of permission determined by the owner of the first DID.
9
The computing system of claim 7, wherein the computing system is further caused to: receive an indication from the owner of the first DID that modifies the recommended scope of permission to a different scope of permission determined by the owner of the first DID.

The computing system of claim 1, wherein the computing system is further caused to: generate a notification after the receiving the one or more result(s) from the application.
10
The computing system of claim 1, wherein the computing system is further caused to: generate a notification after the receiving the one or more result(s) from the application stored and executed in the container.
12
The computing system of claim 1, wherein the computing system is further caused to: in response to granting the permission to the entity, accessing the requested data from the data storage; and providing the requested data to the entity.
11
The computing system of claim 1, wherein the computing system is further caused to: in response to granting the permission to the container, accessing the requested data from the data storage; and providing the requested data to the container.
13
The computing system of claim 1, wherein the computing system is further caused to: receive a notification from the data storage indicating that the data storage has provided the requested data to the application.
12
The computing system of claim 1, wherein the computing system is further caused to: receive a notification from the data storage indicating that the data storage has provided the requested data to the container.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of the co-pending Application contains every elements of claims 1-3, 5-8, 10, 12, 13-16 and 18-20 of the instant application except for the bolded limitations as seen in the above table.
Regarding clam 1, 14 and 20, Hockey discloses the system, wherein identify one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application ([0467] and FIG. 14A or 14B (similarly be applied to the actions), In action 3, the electronic record that is generated by the permissions management system 1304 is stored in the record vault 1402. The record vault 1402 which may be associated with, and identified by, a token (e.g., a unique identifier associated with that electronic record [mapped to “identity of the entity associated with the application”]. The record vault 1402 is stored in the permission management system 1304 as the secure database 1404 in action 5 (See ¶0453); [0484], the external user-facing system/application 1308 may delete the electronic record (as stored in the record vault 1402 or 1404), may add an indication to the electronic record that the external user-facing system/application 1308 has been de-authorized, and/or may change one or more permissions (mapped to “purpose of the application”) associated with the electronic record);
It would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by App-271 with the teachings of Hockey to include identifying one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application.  One of ordinary skill in the art would have been motivated to make this modification because the permissions management system 1304 [or the computing system] having record vault 1402 may retrieves the identified electronic record, including information related to the electronic record such as various permissions information. The permissions management system 1304 [or the computing system] then compares the transaction details to the permissions information associated with the electronic record, and determines whether the external user-facing system/application 1308 [or entity] is authorized to execute the transaction requested (¶0472).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20200137064 A1, listed IDS, hereinafter “Wu”) in view of Hockey et al (US 20190318122 A1, listed IDS, hereinafter Hockey).
Regarding claim 1, (Currently Amended) Wu discloses a computing system comprising (FIG. 1):
one or more processors; and one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to (FIG. 11, 1110 and 1112): 
receive a request from an entity for using data stored in a data storage that is associated with an owner of a first decentralized identifier (DID) as one or more input(s) of an application associated with the entity to generate one or more result(s) ([0024-0026], a decentralized identity management system provides functionalities for the user and other entities to create, manage and use their own decentralized identifier. With decentralized identifiers, the user can digitally identify himself/herself by holding a single private key. The term “user” as used herein is understood to be an entity that interacts with the identity management system via a computer or other communication device (e.g., client device); [0069-0070] and FIG. 6, FIG. 6 illustrates an overall process 600 of the interaction between an identity chain 610 and an application (policy) chain 620. The user then submits an access request to the application (policy) chain 620 in step 1); 
based on the identified one or more characteristics, determine a scope of permission to access the requested data that is to be granted to the entity ([0070] and FIG. 6, The identity chain 610 retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds to the application (policy) chain 620 in step 4; [0083] and FIG. 7, Prior to steps 1 and 2 above, the user and the administrator register themselves on the identity chain 610 in step 0. FIG. 7 specifically illustrated the registration process 700. The user can request access from the administrator, and the administrator may issue a certificate to the user accordingly. The certificate has {expire date, user.id, permissions granted (read or write or both [mapped to “scope of permission”]), issuer (id name and public key)}); 
grant the scope of permission to the entity to use the data stored in the storage as the one or more input(s) of the application associated with the entity ([0070] and FIG.6, The application (policy) chain 620, in step 5, then responds to the user giving the user access consistent with the permission(s) in the certificate or otherwise denying access; [0080-0083], As noted above, the certificate has permissions granted (read or write or both) [mapped to “scope of permission”] so that the user 704 may have certain permission from the administrator 702 which is also illustrated in process 700 of FIG. 7 (step d)); and 
Although Wu discloses the application (policy) chain 620 contacts the identity chain 610 to authenticate the user in step 2 (¶0070), it does not explicitly disclose “identify one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application.”
In a same field of endeavor, Hockey discloses the system, wherein identify one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application ([0467] and FIG. 14A or 14B (similarly be applied to the actions), In action 3, the electronic record that is generated by the permissions management system 1304 is stored in the record vault 1402. The record vault 1402 which may be associated with, and identified by, a token (e.g., a unique identifier associated with that electronic record [mapped to “identity of the entity associated with the application”]. The record vault 1402 is stored in the permission management system 1304 as the secure database 1404 in action 5 (See ¶0453); [0484], the external user-facing system/application 1308 may delete the electronic record (as stored in the record vault 1402 or 1404), may add an indication to the electronic record that the external user-facing system/application 1308 has been de-authorized, and/or may change one or more permissions (mapped to “purpose of the application”) associated with the electronic record);
receive the one or more result(s) from the application ([0459], In action 9, the external user-facing system/application 1308 may provide user account information to the user computing device 1314 (e.g., via a software application on the user computing device 1314)).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Wu with the teachings of Hockey to include identifying one or more characteristics of the application associated with the entity, the one or more characteristics of the application including at least an identity of the entity associated with the application and a purpose of the application; receive the one or more result(s) from the application.  One of ordinary skill in the art would have been motivated to make this modification because the permissions management system 1304 [or the computing system] having record vault 1402 may retrieves the identified electronic record, including information related to the electronic record such as various permissions information. The permissions management system 1304 [or the computing system] then compares the transaction details to the permissions information associated with the electronic record, and determines whether the external user-facing system/application 1308 [or entity] is authorized to execute the transaction requested (¶0472).

Regarding claim 2, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1 above. The combination discloses further the computing system of claim 1, wherein the entity is associated with a second DID that is different than the first DID, and wherein the identifying one or more characteristics of the application  ([Wu: 0059-0061], an identity chain (decentralized blockchain) 310 is used to store identity records 312 through 318. Each record is key-value based. The first entry of the triple is the public key (Pk) corresponding to the private key held by the owner of the identity. The user can use the private key to prove that he actually controls the identity, while anyone can use the public key stored in the identity to verify that claim).

Regarding claim 3, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1 above. The combination discloses further the computing system of claim 1, wherein the application associated with the entity is associated with a third DID, and wherein the identifying characteristics of the application includes identifying the third DID of the application ([Wu: 0059-0061], an identity chain (decentralized blockchain) 310 is used to store identity records 312 through 318. Each record is key-value based. The first entry of the triple is the public key (Pk) corresponding to the private key held by the owner of the identity. The user can use the private key to prove that he actually controls the identity, while anyone can use the public key stored in the identity to verify that claim).

Regarding claim 4, (Currently Amended) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1 above. The combination discloses further the computing system of claim 1, wherein the scope of permission includes at least one of the following: 
an amount of data permitted to be accessed by the entity ([Hockey: 0160], one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction);
allowing the entity only to read the data requested ([Wu: 0083], the certificate has {expire date, user.id, permissions granted (read or write or both), issuer (id name and public key)} and is signed by the private key of the administrator (where the corresponding public key is stored in the identity record of the administrator on the identity chain 710));
allowing the entity only to access the requested data within a predetermined time frame ([Hockey: 0160], one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction); 
allowing the entity only to access the requested data a predetermined number of times ([Hockey: 0160], one or more permissions include at least one of: an indication of an allowable frequency of transactions, an indication of an allowable amount of a transaction, an indication of a type of an allowable transaction, an indication of an allowable amount of transactions within a time period, or an indication of an allowable use of a transaction); and
allowing the entity only to use the requested data as the one or more input(s) of the application to generate the one or more result(s) ([Wu: 0070], The policy chain 620, in step 5, then responds to the user giving the user access consistent with the permission(s) in the certificate or otherwise denying access; [Hockey: 0459], In action 9, the external user-facing system/application 1308 may provide user account information to the user computing device 1314).

Regarding claim 5, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: in response to the request from the application, generate a notification to the owner of the first DID that the request has been received ([Wu: 0070] and FIG. 6, After the policy chain 620 contacts the identity chain 610 [mapped to “owner of the first DID”] to authenticate the user in step 2, the identity chain 610 retrieves authentication data (e.g., certificate) using the user identity [mapped to “notification”] in step 3).

Regarding claim 6, (Currently Amended) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 5. The combination discloses further the computing system of claim 5, wherein the notification includes a recommended scope of permission ([Wu: 0070] and FIG. 6, the identity chain 610 retrieves authentication data (e.g., certificate) using the user identity [mapped to “notification”] in step 3; [Hockey: 0322], The setting of access permissions can be performed pre-emptively within a management user interface. For example, a user may select an option to limit [recommended scope of permission] the sharing of the financial report with secondary third-parties; [Hockey: 0483], the user may have the option of requesting de-authorization [recommended scope of permission] of the external user-facing system/application 1308).

Regarding claim 7, (Currently Amended) the combination of Wu and Hockey and Hockey discloses all elements of the current invention as stated in claim 6. The combination discloses the computing system of claim 6, wherein the computing system is further caused to: receive an indication from the owner of the first DID that accepts the recommended scope of permission or that denies the recommended scope of permission ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0322], The setting of access permissions can be performed pre-emptively within a management user interface. For example, a user may select an option to limit [recommended scope of permission] the sharing of the financial report with secondary third-parties).

Regarding claim 8, (Currently Amended) the combination of Wu and Hockey and Hockey discloses all elements of the current invention as stated in claim 6. The combination discloses the computing system of claim 6, wherein the computing system is further caused to: receive an indication from the owner of the first DID that modifies the recommended scope of permission to a different scope of permission determined by the owner of the first DID ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0492], the user may alter or update one or more permissions granted [mapped to “different scope of permission”] to the external user-facing system/application 1308. For example, the user may change a frequency of allowed transactions, change a value of allowed transactions, and/or the like).

Regarding claim 9, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: receive an indication from the owner of the first DID indicating a desired scope of permission ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0492], the user may alter or update one or more permissions granted to the external user-facing system/application 1308. For example, the user may change a frequency of allowed transactions, change a value of allowed transactions [mapped to “desired scope of permission”], and/or the like).

Regarding claim 10, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: generate a notification after the receiving the one or more result(s) from the application ([Hockey: 0459], In action 9, the external user-facing system/application 1308 may provide user account information to the user computing device 1314).

Regarding claim 11, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1.The combination discloses the computing system of claim 1, wherein the computing system is further caused to: receive an input from the owner of the first DID that includes a new scope of permission that is to be granted to the entity or the application, the new scope permission allowing the entity or the application to access an additional scope of data ([Wu: 0070] and FIG. 6, The identity chain 610 [mapped to “owner of the first DID”] retrieves authentication data (e.g., certificate) using the user identity in step 3, and responds [mapped to “indication”] to the policy chain 620 in step 4; [Hockey: 0492], the user may alter or update one or more permissions granted [mapped to “new scope permission”] to the external user-facing system/application 1308. For example, the user may change a frequency of allowed transactions, change a value of allowed transactions, and/or the like).

Regarding claim 12, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: in response to granting the permission to the entity, accessing the requested data from the data storage; and providing the requested data to the entity ([Hockey: 0459-0460] and FIG. 14A, After action 8 (state below about data from the data storage), the external user-facing system/application 1308 may provide user account information to the user computing device 1314 (e.g., via a software application on the user computing device 1314) in action 9).

Regarding claim 13, (Original) the combination of Wu and Hockey discloses all elements of the current invention as stated in claim 1. The combination discloses the computing system of claim 1, wherein the computing system is further caused to: receive a notification from the data storage indicating that the data storage has provided the requested data to the application ([0453] and FIG. 14A, As noted in claim 1, the permissions management system 1304 may store the token and/or the access key in a secure database 1404 (which may be similar to the record vault 1402) in action 5; [Hockey: 0459], In action 8, user account data stored in the database 1404 is requested by and/or provided to the external user-facing system/application 1308).

Regarding independent claim 14 and 20, they are a method and a computer implemented process for executing an application that respectively corresponds to the independent claim 1. Therefore, the claims are rejected for at least the same reasons as the system of claim 1.
Regarding claim 15, it is a method claim that corresponds to the claim 2. Therefore, the claim is rejected for at least the same reasons as the system of claim 2.

Regarding claim 16, it is a method claim that corresponds to the claim 3. Therefore, the claim is rejected for at least the same reasons as the system of claim 3. 

Regarding claim 17, it is a method claim that corresponds to the claim 4. Therefore, the claim is rejected for at least the same reasons as the system of claim 4.

Regarding claim 18, it is a method claim that corresponds to the claim 5. Therefore, the claim is rejected for at least the same reasons as the system of claim 5.

Regarding claim 19, it is a method claim that corresponds to the claim 6. Therefore, the claim is rejected for at least the same reasons as the system of claim 6.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Odom et al. (US 20180234422 A1):  [0197] FIG. 26 and FIG. 30, A modified permission access device 2516 could take a form installed into its OS. It may be part of a centralized and decentralized system (See details on ¶0205). Inside this application is a vault. The vault stores in non-volatile storage certain identification characteristics and specific data associated with the modified permission access device 2516 and purpose of the application. In step 3006 of FIG. 8, the authentication server 2506 will direct the modified permission access device 2516 to connect to another secure port belonging to an application server 2504);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493